Citation Nr: 0110134	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-10 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of right knee injury.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran served on active duty from February 1946 to March 
1947.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the St. Petersburg, 
Florida Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In part because of the change in the law brought about by the 
VCAA, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The Board observes that the veteran 
is service connected for residuals for injury of the right 
knee and the medical evidence, including VA examinations in 
December 1998 and January 1999, reveals diagnoses of history 
of trauma to the right knee, degenerative joint disease of 
the right knee, and genu valgus of the right knee.  Medical 
evidence of record indicates that the veteran suffered a 
cerebral vascular accident (CVA) with left hemiparesis in 
1977; however, some VA medical documents indicate that the 
CVA also affected the right lower extremity.  Additionally, 
on VA examinations in December 1998 and January 1999, it does 
not appear that the VA examiners reviewed the medical 
evidence of the claim folder.  Furthermore, although 
degenerative joint disease of the right knee was found on 
examination, the etiology of the disease has not been 
addressed.  Also, additional private and VA medical records 
have been received since the previous VA examinations.  The 
VA's duty to assist a claimant includes obtaining a thorough 
and contemporaneous examination and opinion in order to 
determine the nature, extent, and etiology of the veteran's 
disabilities.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C.A. §§ 5102-7).

Finally, the Board observes that the veteran, in a May 1999 
statement received at the RO in June, indicated that he was 
responding to the May 1999 decision rejecting his claim for 
higher compensation for his service connected disabilities 
including his feet.  The Board finds that this is a notice of 
disagreement to the May 1999 denial of an increased 
evaluation for bilateral pes planus.  It does not appear from 
the record that the RO has issued a statement of the case on 
this issue.  The United States Court of Appeals for Veterans 
Claims (Court) has directed that where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and a statement of the case addressing the issue was 
not sent, the Board should remand the issue to the RO for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  This apparently is on the theory 
that the appellate process is initiated by the filing of a 
notice of disagreement.  As a technical legal matter, the 
Board does not have jurisdiction of this issue in its current 
posture.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded an 
appropriate VA examination determine, 
orthopedically, the nature, extent, and 
etiology of the veteran's right knee 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should provide ranges of motion of the 
right knee.  The examiner should address 
the evidence of pain, weakened movement, 
excess fatigability, or incoordination 
and determine the level of associated 
functional loss, related to the service 
connected knee injury, in light of 38 
C.F.R. § 4.40 (2000), as set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Additionally, the examiner should opine 
whether it is more likely than not that 
the veteran's degenerative joint disease 
of the knee is related to his injury in 
service.  The examiner should provide 
reasons and bases for his/her opinion.

2.  The RO should issue a statement of 
the case as to the issue of entitlement 
to an increased evaluation for bilateral 
pes planus, undertaking such development 
as is necessary in order to adjudicate 
the issue and address the specific 
contentions.  The veteran is notified 
that to complete the appellate process he 
must submit a substantive appeal as to 
that issue, to perfect the appeals 
process.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




